Exhibit 10.1

 

ORIGINAL ISSUE DISCOUNT 5% SECURED PROMISSORY NOTE

 

Face Amount: $275,000 May 29, 2015

Purchase Price: $250,000

 

FOR VALUE RECEIVED, FONU2 Inc., a Nevada corporation (the “Maker”), with its
principal offices located at 135 Goshen Road Ext., Suite 205, Rincon, GA 31326,
promises to pay to the order of SBI Investments LLC, 2014-1, or its registered
assigns (the “Payee”), upon the terms set forth below, the principal amount of
Two Hundred Seventy Five Thousand Dollars ($275,000) (this “Note”).

 

1.            Payments.

 

(a)             All amounts payable hereunder shall be paid in lawful money of
the United States by certified check or wire transfer. Quarterly payments of
principal and interest shall be made on this Note beginning on August 29, 2015
and continuing on the last day of each quarter until paid in full. The remaining
unpaid principal, accrued interest and any other fees under this Note shall
become all due and payable on May 29, 2016 (the “Maturity Date”). This Note
shall bear interest at the rate of 5% per annum. Interest shall be computed on
the basis of a 360-day year of 12 thirty-day months, shall compound monthly and
shall accrue commencing on the date of issuance.

 

(b)            All overdue unpaid principal to be paid hereunder shall entail a
late fee at the rate of 22% per annum (or such lower maximum amount of interest
permitted to be charged under applicable law) which will accrue daily, from the
date such principal is due hereunder through and including the date of payment.

 

(c)            Absent the occurrence of an Event of Default (unless such Event
of Default is waived in writing by the Payee), the Maker may prepay this Note
for 100% of the full principal amount of this Note at any time prior to the
Maturity Date.

 

2.            Secured Obligation. As security for the payment in full of
principal and performance under this Note and of all other liabilities and
obligations of the Maker to the Payee in respect of this Note, ____ shares of
the Maker’s common stock shall have been pledged to the Payee as security for
this Note by the Pledgors (as defined below) pursuant to a Pledge and Security
Agreement acceptable to the Payee by and among the pledgors referred to therein
(the “Pledgors”) and the Company.

 

3.            Events of Default.

 

(a)          “Event of Default”, wherever used herein, means any one of the
following events (whatever the reason and whether it shall be voluntary or
involuntary or effected by operation of law or pursuant to any judgment, decree
or order of any court, or any order, rule or regulation of any administrative or
governmental body):

 

(i)            any default in the payment of the principal of this Note, as and
when the same shall become due and payable;

 

(ii)           Maker or any of its subsidiaries shall fail to observe or perform
any of their respective obligations owed to Payee under this Note or any other
covenant, agreement, representation or warranty contained in, or otherwise
commit any breach hereunder or in any other agreement executed in connection
herewith and such failure or breach shall not have been remedied within ten
calendar days after the date on which notice of such failure or breach shall
have been delivered;

 



 

 

 

(iii)          Maker or any of its subsidiaries shall commence, or there shall
be commenced against Maker or any subsidiary, a case under any applicable
bankruptcy or insolvency laws as now or hereafter in effect or any successor
thereto, or Maker or any subsidiary commences any other proceeding under any
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency or liquidation or similar law of any jurisdiction whether now or
hereafter in effect relating to Maker or any subsidiary, or there is commenced
against Maker or any subsidiary any such bankruptcy, insolvency or other
proceeding which remains undismissed for a period of 60 days; or Maker or any
subsidiary is adjudicated insolvent or bankrupt; or any order of relief or other
order approving any such case or proceeding is entered; or Maker or any
subsidiary suffers any appointment of any custodian or the like for it or any
substantial part of its property which continues undischarged or unstayed for a
period of 60 days; or Maker or any subsidiary makes a general assignment for the
benefit of creditors; or Maker or any subsidiary shall call a meeting of its
creditors with a view to arranging a composition, adjustment or restructuring of
its debts; or Maker or any subsidiary shall by any act or failure to act
expressly indicate its consent to, approval of or acquiescence in any of the
foregoing; or any corporate or other action is taken by Maker or any subsidiary
for the purpose of effecting any of the foregoing;

 

(iv)          Maker or any subsidiary shall default in any of its respective
obligations under any other note or any mortgage, credit agreement or other
facility, indenture agreement, factoring agreement or other instrument under
which there may be issued, or by which there may be secured or evidenced any
indebtedness for borrowed money or money due under any long term leasing or
factoring arrangement of Maker or any subsidiary, whether such indebtedness now
exists or shall hereafter be created and such default shall result in such
indebtedness becoming or being declared due and payable prior to the date on
which it would otherwise become due and payable; or

 

(v)          Maker shall (a) be a party to any Change of Control Transaction (as
defined below), (b) agree to sell or dispose all or in excess of 33% of its
assets in one or more transactions (whether or not such sale would constitute a
Change of Control Transaction), (c) redeem or repurchase more than a de minimis
number of shares of Common Stock or other equity securities of Maker or (d)
except as set forth on Schedule 3(a)(v)(d) make any distribution or declare or
pay any dividends (in cash or other property, other than common stock) on, or
purchase, acquire, redeem, or retire any of Maker's capital stock, of any class,
whether now or hereafter outstanding. “Change of Control Transaction” means the
occurrence of any of: (i) an acquisition after the date hereof by an individual
or legal entity or “group” (as described in Rule 13d-5(b)(1) promulgated under
the Securities Exchange Act of 1934, as amended) of effective control (whether
through legal or beneficial ownership of capital stock of Maker, by contract or
otherwise) of in excess of 49% of the voting securities of Maker, (ii) a
replacement at one time or over time of more than one-half of the members of
Maker's board of directors which is not approved by a majority of those
individuals who are members of the board of directors on the date hereof (or by
those individuals who are serving as members of the board of directors on any
date whose nomination to the board of directors was approved by a majority of
the members of the board of directors who are members on the date hereof), (iii)
the merger of Maker with or into another entity that is not wholly-owned by
Maker, consolidation or sale of 33% or more of the assets of Maker in one or a
series of related transactions, or (iv) the execution by Maker of an agreement
to which Maker is a party or by which it is bound, providing for any of the
events set forth above in (i), (ii) or (iii).

 

(b)          If any Event of Default occurs (unless such Event of Default is
waived in writing by the Payee), 125% of the full principal amount of this Note
shall become, at the Payee's election, immediately due and payable in cash.
Commencing 5 days after the occurrence of any Event of Default that results in
the acceleration of this Note, the interest rate on this Note shall accrue at
the rate of 22% per annum, or such lower maximum amount of interest permitted to
be charged under applicable law. The Payee need not provide and Maker hereby
waives any presentment, demand, protest or other notice of any kind, and the
Payee may immediately and without expiration of any grace period enforce any and
all of its rights and remedies hereunder and all other remedies available to it
under applicable law. Such declaration may be rescinded and annulled by Payee at
any time prior to payment hereunder. No such rescission or annulment shall
affect any subsequent Event of Default or impair any right consequent thereon.

 



2

 

 

4.            Negative Covenants.             So long as 33% or more of the
principal amount of this Note is outstanding, the Maker will not and will not
permit any of its Subsidiaries to directly or indirectly, unless consented to in
writing by the Payee:

 

a)            other than Permitted Indebtedness, enter into, create, incur,
assume, guarantee or suffer to exist any indebtedness for borrowed money of any
kind, including but not limited to, a guarantee, on or with respect to any of
its property or assets now owned or hereafter acquired or any interest therein
or any income or profits therefrom;

 

b)            other than Permitted Liens, enter into, create, incur, assume or
suffer to exist any liens of any kind, on or with respect to any of its property
or assets now owned or hereafter acquired or any interest therein or any income
or profits therefrom;

 

c)            amend its certificate of incorporation, bylaws or other charter
documents so as to adversely affect any rights of the Payee;

 

d)            repay, repurchase or offer to repay, repurchase or otherwise
acquire more than a de minimis number of securities;

 

e)            pay cash dividends or distributions on any equity securities of
the Maker; or

 

f)            enter into any agreement with respect to any of the foregoing.

 

“Permitted Indebtedness” shall mean (a) the indebtedness of the Maker existing
on the date of issuance of this Note and set forth on Schedule 4(f) hereto, and
shall include (b) lease obligations, equipment loan obligations, film
distribution obligations, and other loans or debts generated in the ordinary
course of business and purchase money indebtedness incurred in connection with
the acquisition of capital assets and lease obligations with respect to newly
acquired or leased assets and (c) indebtedness incurred by the Maker that does
not mature or require payments of principal prior to the Maturity Date of this
Note and is made expressly subordinate in right of payment to the indebtedness
evidenced by this Note,

 

“Permitted Lien” shall mean the individual and collective reference to the
following: (a) liens for taxes, assessments and other governmental charges or
levies not yet due or liens for taxes, assessments and other governmental
charges or levies being contested in good faith and by appropriate proceedings
for which adequate reserves (in the good faith judgment of the management of the
Maker) have been established in accordance with generally accepted accounting
procedures; (b) liens imposed by law which were incurred in the ordinary course
of business, such as carriers’, warehousemen’s and mechanics’ liens, statutory
landlords’ liens, and other similar liens arising in the ordinary course of
business, and which (x) do not individually or in the aggregate materially
detract from the value of such property or assets or materially impair the use
thereof in the operation of the business of the Maker and its consolidated
subsidiaries or (y) are being contested in good faith by appropriate
proceedings, which proceedings have the effect of preventing the forfeiture or
sale of the property or asset subject to such lien; and (c) liens of the Maker
existing on the date of issuance of this Note.

 

6.            No Waiver of Payee’s Rights. All payments of principal and
interest shall be made without setoff, deduction or counterclaim. No delay or
failure on the part of the Payee in exercising any of its options, powers or
rights, nor any partial or single exercise of its options, powers or rights
shall constitute a waiver thereof or of any other option, power or right, and no
waiver on the part of the Payee of any of its options, powers or rights shall
constitute a waiver of any other option, power or right. Maker hereby waives
presentment of payment, protest, and all notices or demands in connection with
the delivery, acceptance, performance, default or endorsement of this Note.
Acceptance by the Payee of less than the full amount due and payable hereunder
shall in no way limit the right of the Payee to require full payment of all sums
due and payable hereunder in accordance with the terms hereof.

 



3

 

 

7.            Modifications. No term or provision contained herein may be
modified, amended or waived except by written agreement or consent signed by the
party to be bound thereby.

 

8.            Cumulative Rights and Remedies; Usury. The rights and remedies of
Payee expressed herein are cumulative and not exclusive of any rights and
remedies otherwise available under this Note, the Pledge and Security Agreement,
or applicable law (including at equity). The election of Payee to avail itself
of any one or more remedies shall not be a bar to any other available remedies,
which Maker agrees Payee may take from time to time. If it shall be found that
any interest due hereunder shall violate applicable laws governing usury, the
applicable rate of interest due hereunder shall be reduced to the maximum
permitted rate of interest under such law.

 

9.            Use of Proceeds. Maker shall use the proceeds from this Note
hereunder for working capital purposes and not for the satisfaction of any
portion of Maker’s or any subsidiary’s debt (other than payment of trade
payables in the ordinary course of Maker's business and prior practices), to
redeem any of Maker’s or any subsidiary’s equity or equity-equivalent securities
or to settle any outstanding litigation.

 

10.            Collection Expenses. If Payee shall commence an action or
proceeding to enforce this Note, then Maker shall reimburse Payee for its costs
of collection and reasonable attorneys fees incurred with the investigation,
preparation and prosecution of such action or proceeding.

 

11.            Severability. If any provision of this Note is declared by a
court of competent jurisdiction to be in any way invalid, illegal or
unenforceable, the balance of this Note shall remain in effect, and if any
provision is inapplicable to any person or circumstance, it shall nevertheless
remain applicable to all other persons and circumstances. If it shall be found
that any interest or other amount deemed interest due hereunder shall violate
applicable laws governing usury, the applicable rate of interest due hereunder
shall automatically be lowered to equal the maximum permitted rate of interest.

 

12.            Successors and Assigns. This Note shall be binding upon Maker and
its successors and shall inure to the benefit of the Payee and its successors
and assigns. The term "Payee" as used herein, shall also include any endorsee,
assignee or other holder of this Note.

 

13.            Lost or Stolen Promissory Note. If this Note is lost, stolen,
mutilated or otherwise destroyed, Maker shall execute and deliver to the Payee a
new promissory note containing the same terms, and in the same form, as this
Note. In such event, Maker may require the Payee to deliver to Maker an
affidavit of lost instrument and customary indemnity in respect thereof as a
condition to the delivery of any such new promissory note.

 

14.            Due Authorization. This Note has been duly authorized, executed
and delivered by Maker and is the legal obligation of Maker, enforceable against
Maker in accordance with its terms except as limited by general equitable
principles and applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights
generally. No consent of any other party and no consent, license, approval or
authorization of, or registration or declaration with, any governmental
authority, bureau or agency is required in connection with the execution,
delivery or performance by the Maker, or the validity or enforceability of this
Note other than such as have been met or obtained. The execution, delivery and
performance of this Note and all other agreements and instruments executed and
delivered or to be executed and delivered pursuant hereto or thereto or the
securities issuable upon conversion of this Note will not violate any provision
of any existing law or regulation or any order or decree of any court,
regulatory body or administrative agency or the certificate of incorporation or
by-laws of the Maker or any mortgage, indenture, contract or other agreement to
which the Maker is a party or by which the Maker or any property or assets of
the Maker may be bound.

 



4

 

 

15.            Governing Law. All questions concerning the construction,
validity, enforcement and interpretation of this Note shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof. Each of
Maker and Payee agree that all legal proceedings concerning the interpretations,
enforcement and defense of this Note shall be commenced in the state and federal
courts sitting in the City of New York, Borough of Manhattan (the “New York
Courts”). Each of Maker and Payee hereby irrevocably submit to the exclusive
jurisdiction of the New York Courts for the adjudication of any dispute
hereunder (including with respect to the enforcement of this Note), and hereby
irrevocably waives, and agrees not to assert in any suit, action or proceeding,
any claim that it is not personally subject to the jurisdiction of any such
court, that such suit, action or proceeding is improper. Each of Maker and Payee
hereby irrevocably waive personal service of process and consents to process
being served in any such suit, action or proceeding by mailing a copy thereof
via registered or certified mail or overnight delivery (with evidence of
delivery) to the other at the address in effect for notices to it under this
Note and agrees that such service shall constitute good and sufficient service
of process and notice thereof. Nothing contained herein shall be deemed to limit
in any way any right to serve process in any manner permitted by law. Each of
Maker and Payee hereby irrevocably waive, to the fullest extent permitted by
applicable law, any and all right to trial by jury in any legal proceeding
arising out of or relating to this Note or the transactions contemplated hereby.

 

16.            Notice. Any and all notices or other communications or deliveries
to be provided by the Payee hereunder, including, without limitation, any
conversion notice, shall be in writing and delivered personally, by facsimile,
sent by a nationally recognized overnight courier service or sent by certified
or registered mail, postage prepaid, addressed to the Maker, or such other
address or facsimile number as the Maker may specify for such purposes by notice
to the Payee delivered in accordance with this paragraph. Any and all notices or
other communications or deliveries to be provided by the Maker hereunder shall
be in writing and delivered personally, by facsimile, sent by a nationally
recognized overnight courier service or sent by certified or registered mail,
postage prepaid, addressed to the Payee at the address of the Payee appearing on
the books of the Maker, or if no such address appears, at the principal place of
business of the Payee. Any notice or other communication or deliveries hereunder
shall be deemed given and effective on the earliest of (i) the date of
transmission if delivered by hand or by telecopy that has been confirmed as
received by 5:00 p.m. on a business day, (ii) one business day after being sent
by nationally recognized overnight courier or received by telecopy after 5:00
p.m. on any day, or (iii) five business days after being sent by certified or
registered mail, postage and charges prepaid, return receipt requested.

 

17.            Public Disclosure. The Maker shall, on the business day following
the date hereof, issue a Current Report on Form 8-K, reasonably acceptable to
the Payee, disclosing the material terms of the transactions contemplated
hereby, and shall attach this Note thereto and other agreements entered into in
connection herewith. The Maker shall consult with the Payee in issuing any other
press releases with respect to the transactions contemplated hereby.

 



5

 

 

The undersigned signs this Note as a maker and not as a surety or guarantor or
in any other capacity.

 



  FONU2 INC.         By:       Name:  Roger Miguel     Title:    Chief Executive
Officer

 



Agreed and Acknowledged:         SBI INVESTMENTS, 2014-1         By:       Name:
Peter Wisniewski     Title: Manager, Sea Otter Global Ventures, L.L.C.  

 



6

 

 

Schedule 3(a)(v)(d)

 



7

 

 
Schedule 4(f)

 

 

8



 

 

